Citation Nr: 1030401	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD and an 
anxiety/mood disorder.  The matter has otherwise been handled by 
the RO in Louisville, Kentucky.

The Veteran has diagnoses of PTSD and an anxiety disorder.  The 
United States Court of Appeals for Veterans Claims (Court) has 
recently held that claims for service connection for PTSD may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).

The Board also notes that the Veteran was previously denied 
service connection for PTSD and/or an anxiety disorder in rating 
decisions dated June 2005 and July 2005.  Subsequent to the July 
2005 rating decision, the Veteran submitted additional evidence, 
along with a statement indicating he sought reconsideration of 
the denial, in August 2005.  In a September 2005 letter, the 
Veteran was informed that the appeal period for the July 2005 
rating decision had expired, and that in order to reopen his 
claim, new and material evidence is required.

Except in the case of simultaneously contested claims, notice of 
disagreement (NOD) shall be filed within one year from the date 
of the mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105 (2009).  In this case, the 
appeal period had not elapsed at the time of the September 2005 
letter.  Although the RO later adjudicated the Veteran's claim on 
the basis of requiring new and material evidence, the record 
indicates that the Veteran continued to submit evidence in 
support of his original claim.  Additional rating decisions were 
issued in September 2006, April 2007, and December 2007.  The 
Veteran then filed a timely NOD in response to the December 2007 
rating decision, and filed a timely Form 9 Substantive Appeal 
after the statement of the case (SOC) was issued.  Therefore, the 
standard requiring the submission of new and material evidence 
was incorrectly applied in this case, and the Veteran's claim 
will be reviewed on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

In September 2006, a memorandum noted a formal finding of a lack 
of information required to corroborate the Veteran's claimed 
stressors such as to forward to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  The RO sent a 
letter to the Veteran in July 2009 requesting additional 
information regarding his claimed stressors.  The Veteran 
submitted additional information in September 2009.  However, an 
additional memorandum noting the lack of information required to 
corroborate the claimed stressors was issued in May 2010.

The Veteran's Form DD-214 does not confirm that he engaged in 
combat with the enemy, nor has he claimed stressors resulting 
from combat.  The Veteran reported several in-service stressors.  
He stated that he was drafted into the military, and as a result, 
was exposed to people and cultures that he did not understand and 
was not uncomfortable with.  He stated that he had to leave his 
wife and mother with no driver's licenses, no jobs, and no way to 
meet their personal needs.  He described being aboard a ship 
traveling through storms across the Atlantic Ocean.  He stated 
that, while performing guard duty on the Czechoslovakia border, 
he was exposed to extremely cold temperatures, without access to 
proper food or clothing.  He also went out on patrol alone, and 
feared being lost, captured, or attacked.  He stated that brawls 
would occur and his fellow military personnel were beaten up.  He 
also stated that some of his comrades made sexual advances, and 
he feared they would "crawl into bed" with him.  Finally, he 
recalled another man by the name of Sgt. S. (full name in the 
claims file) who had shot himself in the knees in a bathroom.

The Board recognizes that most of the Veteran's alleged stressors 
are anecdotal in nature and are unlikely to be objectively 
verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.")  However, the Board finds that 
additional development can be undertaken with respect to the 
incident involving Sgt. S.

In response to the RO's request for information, it was noted 
that a search for records of gunshot wounds for Sgt. S. could not 
be completed without complete unit information (company, 
battalion, and regiment).  See December 2009 Response to Request 
for Information.  The Board notes that the Veteran's service 
personnel records are not available and most likely destroyed by 
a fire at the National Personnel Records Center in 1973.  See 
July 2006 Response to Request for Information.  In light of these 
missing records, the Board finds that the case should be remanded 
in order to afford the Veteran an opportunity to provide the 
relevant unit information

The Board also notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

Unfortunately, several of the Veteran's claimed stressors do not 
involve hostile military activity.  The rule contemplates 
circumstances such as actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft.  
By using the modifying phrase "such as," VA intends to present 
a list of examples to illustrate what qualifies as an event or 
circumstance, not a defining restriction.  Id. at 39844, citing 
Donovan v. Anheuser- Busch, Inc., 666 F.2d 315, 327 (8th Cir. 
1981).  The Veteran's claimed stressors relating to leaving his 
family, traveling through storms, brawls between soldiers, and 
fear of sexual advances by fellow servicemen do not necessarily 
appear to fall within the definition of hostile military 
activity.  Therefore, his lay statements alone are not sufficient 
to verify those stressors.

However, the Veteran's statements regarding the fear he 
experienced while performing guard and patrol duties under harsh 
conditions may fall within the scope of the new regulations.  
Therefore, statements regarding those stressors should be 
considered in adjudicating the Veteran's claim.

The claims file also contains several private opinions.  Dr. King 
provided letters dated August 2004, May 2005, and December 2006.  
Dr. Stamper provided a letter dated April 2007, with an addendum 
in May 2007.  Collectively, these statements relate the Veteran's 
PTSD to his experiences in service.  However, they do not 
specifically relate PTSD to one of the claimed stressors.  
Therefore, he should be afforded a VA examination to determine 
the nature and etiology of any current psychiatric disorder.  If 
he is diagnosed with PTSD, the examiner should comment as to 
whether PTSD is attributable to the Veteran's verified in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
allow him the opportunity to provide any 
additional information regarding his claimed 
stressor regarding Sgt. S., as well as inform 
him of the importance of providing as much 
detail as possible.  The Veteran should be 
asked to provide specific details of the 
claimed stressful event during service, such 
as the identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of assignments, 
or any other identifying details.  The RO/AMC 
should request the Veteran to provide 
specific details of his own unit, including 
the company, battalion, and regiment.  He 
should also be advised of the importance of 
providing detailed locations, and of 
providing a 60-day period during which these 
events may have occurred.

2.  If, and only if, the Veteran provides 
additional information regarding his 
purported stressor, the RO/AMC should then 
attempt to verify the Veteran's claimed 
stressor through appropriate official 
channels and associate such information with 
the Veteran's claims file.

3.  The RO/AMC should arrange for the Veteran 
to be accorded an examination by a VA 
psychiatrist.  The claims file, including a 
copy of this remand and a summary of any 
verified stressors, as noted above, should be 
made available to the examiner for review.  
The purpose of the examination is to 
determine the nature and extent of any 
psychiatric disorder which may be present and 
specifically to determine whether the Veteran 
has a currently diagnosed disorder that was 
incurred in or the result of service.  All 
indicated studies are to be performed. 

Following the examination, the examiner 
should express opinion on the following 
questions: 

(a) What are the current psychiatric 
diagnoses; 

(b) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent or 
greater) that such acquired psychiatric 
disorder was incurred in service, or 
aggravated in service, or is otherwise 
related thereto.  

(c) Is a diagnosis of PTSD, if applicable, 
attributable to stressors related to seeing a 
fellow soldier shoot himself or performing 
guard and patrol duties along the German-
Czechoslovakian border.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

5.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



